     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3318 Page 1 of 8



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     Dale Sundby, Trustee,                             Case No.: 19-cv-00390-GPC-AHG
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13     v.                                                OBJECTION AS TO THE DENIAL
                                                         OF HIS MOTION TO FILE UNDER
14     Marquee Funding Group, Inc.; Salomon
                                                         SEAL AND ORDER FOR E-MAIL
       Benzimra, Trustee; Stanley Kesselman,
15                                                       SERVICE.
       Trustee; Jeffrey Myers; Kathleen Myers;
16     Andres Salsido, Trustee; Benning
                                                         (ECF No. 146.)
       Management Group 401(k) Profit Sharing
17
       Plan; Christopher Myers; Vickie McCarty;
18     Dolores Thompson; Kimberly Gill
       Rabinoff; Steven M. Cobin, Trustee;
19
       Susan L. Cobin, Trustee; Equity Trust
20     Company, Custodian FBO Steven M.
       Cobin Traditional IRA; Todd B. Cobin,
21
       Trustee; Barbara A. Cobin, Trustee;
22     Fasack Investments LLC; and Does 1-X,
23                                   Defendants.
24
25          Presently before the Court is Plaintiff Dale Sundby’s objection as to the denial of
26    his motion to file document under seal. Having considered the parties’ submissions, oral
27    arguments, and the applicable law, the Court DENIES Plaintiff’s objection.
28    ///

                                                     1
                                                                               19-cv-00390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3319 Page 2 of 8



1       I.   Procedural History
2            On June 1, 2020, Magistrate Judge Alison H. Goddard issued an order to show
3     cause for why the Court should not impose sanctions against Plaintiff, Edith Sundby, and
4     Mrs. Sundby’s counsel Russel Myrick for failing to appear to a scheduled deposition,
5     purportedly at Plaintiff’s direction. (ECF No. 132 at 6–7.)
6            On June 10, 2020 Plaintiff lodged his response to the Court’s order to show cause
7     (“Response”), (ECF No. 139), and requested leave to do so under seal. (ECF No. 138.)
8     The motion to seal Plaintiff’s Response reads, in its entirety, “Plaintiff respectfully
9     submits this motion to file a document under seal, on the grounds that the document,
10    Plaintiff’s Written Response in Advance of Show Cause Hearing, contains highly
11    personal and confidential information.” (Id. at 1.)
12           On June 12, 2020, the Magistrate Judge entered an order denying Plaintiff’s
13    motion to file documents under seal; ordering immediate service by email of unredacted
14    version of response to order to show cause on Defendant’s counsel; ordering immediate
15    filing of redacted version of response to order to show cause; and denying motion to
16    continue to show cause hearing. (ECF No. 144.)
17           On June 15, 2020, Plaintiff filed an Objection pursuant to Federal Rule of Civil
18    Procedure (“Rule”) 72(a) seeking that the Court find the Magistrate Judge’s order clearly
19    erroneous or contrary to law. (ECF No. 146.)
20           On the same day, the Court entered an order denying Plaintiff’s Objection as to the
21    denial of his motion for immediate continuance and setting a briefing schedule as to the
22    remaining issues raised by his Objection. (ECF No. 147.) Defendants filed a Response to
23    Plaintiff’s Objection on June 19, 2020. (ECF No. 153.) Plaintiff filed a Reply on June 23,
24    2020. (ECF No. 158.)
25     II.   Legal Standard
26           A district court may refer pretrial issues to a magistrate judge under 28 U.S.C. §
27    636(b)(1). See Bhan v. NME Hosp., Inc., 929 F.2d 1404, 1414 (9th Cir. 1991). If a party
28    objects to a non-dispositive pretrial ruling by a magistrate judge, the district court will

                                                     2
                                                                                  19-cv-00390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3320 Page 3 of 8



 1    review or reconsider the ruling under the “clearly erroneous or contrary to law” standard.
 2    Fed. R. Civ. P. 72(a); see also Grimes v. City of San Francisco, 951 F.2d 236, 240–41
 3    (9th Cir. 1991) (holding that a magistrate judge’s order “must be deferred to unless it is
 4    ‘clearly erroneous or contrary to law’”).
 5          A magistrate judge’s factual findings are “clearly erroneous” when the district
 6    court is left with the definite and firm conviction that a mistake has been committed.
 7    Security Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1014 (9th Cir. 1997); Comput.
 8    Econ., Inc. v. Gartner Grp., Inc., 50 F. Supp. 2d 980, 983 (S.D. Cal. 1999). The “‘clearly
 9    erroneous’ standard is significantly deferential.” Concrete Pipe and Prods. of Cal., Inc. v.
10    Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 623 (1993); see Phoenix Eng’g
11    & Supply v. Universal Elec., 104 F.3d 1137, 1141 (9th Cir. 1997) (“the clearly erroneous
12    standard allows [for] great deference”).
13          The “contrary to law” standard allows independent, plenary review of purely legal
14    determinations by the magistrate judge. See Miller v. Akanno, No. 1:12-cv-01013-LJO,
15    2015 WL 224811, at *1 (E.D. Cal. Jan. 15, 2015) (citing Haines v. Liggett Group, Inc.,
16    975 F.2d 81, 91 (3rd Cir. 1992)); Green v. Baca, 219 F.R.D. 485, 489 (C.D. Cal. 2003);
17    see also Osband v. Woodford, 290 F.3d 1036, 1041 (9th Cir. 2002). An order is contrary
18    to law when it “contradict[s] or ignore[s] applicable precepts of law, as found in the
19    Constitution, statutes or case precedent.” Adolph Coors Co. v. Wallace, 570 F. Supp. 202,
20    205 (N.D. Cal. 1983).
21 III.     Discussion
22          A. Order Requiring E-Mail Service was Not Erroneous or Contrary to Law
23          Here, the Magistrate Judge concluded that “Plaintiff has not taken any reasonable
24    steps to ensure that Defendants have received an unredacted copy of the Motion so that
25    they can adequately respond to it in time for the hearing set for June 15, 2020.” (ECF No.
26    144 at 2.) The Magistrate then ordered Plaintiff serve his Response via e-mail. (Id.)
27          Plaintiff now argues that the Magistrate Judge erred in ordering e-mail service
28    because his decision to serve the Response by mail complied with Rule 5(b)(2) and the

                                                   3
                                                                                19-cv-00390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3321 Page 4 of 8



1     District’s electronic filing policy manual. (ECF No. 146 at 3.) Plaintiff also contends that
2     e-mail poses unreasonable security risks. (Id.) Defendants respond that their failure to
3     receive a copy of Plaintiff’s Response on June 10, 2020 in advance of the hearing
4     violated their fundamental right to notice and due process in connection with the hearing.
5     (ECF No. 153 at 4.) In light of the Parties’ arguments and applicable law, the Court finds
6     that the Magistrate Judge’s decision was reasonable.
7           “Rule 5(b) of the Federal Rules of Civil Procedure governs the serving and filing
8     of pleadings and other papers.” Bianco v. Erkins, 341 F. App’x 329, 331 (9th Cir. 2009).
9     However, “the Constitution does not require any particular means of service of process,
10    only that the method selected be reasonably calculated to provide notice and an
11    opportunity to respond.” Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1017
12    (9th Cir. 2002). Consequently, the Ninth Circuit has left the decision for whether to allow
13    service of process by email “to the discretion of the district court.” Id. at 1018. Courts
14    have subsequently allowed alternative service by email even when there are other means
15    of communication available. See, e.g., Johnson v. Mitchell, No. CIV-S-10-1968-GEB,
16    2012 WL 1413986, at *5 (E.D. Cal. Apr. 23, 2012) (allowing both email service of
17    process in addition to mail delivery of process).
18          In light of these precedents on e-mail service, the Magistrate Judge was well within
19    her discretion to order service by e-mail of the unredacted copy of Plaintiff’s Response.
20    While Plaintiff is generally correct in noting that the U.S. mail could be a reasonable
21    means of service, the Magistrate Judge’s decision to require e-mail service here is
22    reasonable given the circumstances. Most importantly, in the absence of e-mail service,
23    Defendants would have been unable to “adequately respond to [the Response] in time for
24    the hearing set for June 15, 2020.” (ECF No. 144 at 2.) After all, Plaintiff only filed the
25    Response on June 12, 2020 – three days before the hearing. Cf. United States v. Real
26    Prop. Located at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134, 1143 (9th Cir.
27    2008) (citation omitted) (“Indeed, it is highly unusual in our system of law for a party to
28    have to respond to evidence she cannot see”).

                                                    4
                                                                                 19-cv-00390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3322 Page 5 of 8



1           Plaintiff, moreover, sought “immediate relief from the Court,” and thus can hardly
2     complain of prejudice in having to comply with the Magistrate Judge’s reasonable service
3     requirement, especially because the Court was aware that the Parties had communicated
4     via e-mail before and thus had reason to think e-mail would serve as the most efficient
5     means of service under the circumstances. (ECF No. 144 at 2.) And, even if e-mail
6     presents a heightened security risk in comparison to physical mail, the Court is not
7     prepared to find that the Magistrate Judge abused her discretion in requiring it under
8     these circumstances. See Rio Properties, Inc., 284 F.3d at 1018 (“we leave it to the
9     discretion of the district court to balance the limitations of email service against its
10    benefits in any particular case.”)
11          Accordingly, the Court finds the Magistrate Judge’s Order that Plaintiff
12    electronically serve Defendants his Response was not clearly erroneous or contrary to law
13    under the circumstances.
14          B. Failure to State Adequate Grounds Upon Which to Support Motion to Seal
15                1. Common Law Right of Access to Judicial Record
16          The public has a federal common law right of access to information filed with the
17    Court. See Phillips ex. rel. Estates of Byrd v. Gen. Motors Corp., 307 F3d 1206, 1212
18    (9th Cir. 2002) (citing Ninth Circuit and U.S. Supreme Court cases affirming existence of
19    a common law right of access). This common law right “‘creates a strong presumption in
20    favor of access’ to judicial documents which ‘can be overcome’ only by showing
21    ‘sufficiently important countervailing interests.’” Id. (citing San Jose Mercury News, Inc.
22    v. U.S. Dist. Court–N. Dist. (“San Jose”), 187 F.3d 1096, 1102 (9th Cir. 1999).
23                2. Legal Standard for Sealing
24          In the Ninth Circuit, two different standards govern motions to seal, depending
25    upon the nature of the proceeding and the purpose of the information to be sealed. Pintos
26    v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). In seeking to seal a
27    document filed in connection with a dispositive motion, the party seeking to seal must
28    demonstrate “compelling reasons” that would overcome the public’s right to view public

                                                     5
                                                                                  19-cv-00390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3323 Page 6 of 8



1     records and documents, including judicial records. Id. at 678 (citing Kamakana v. City &
2     Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). However, a different standard
3     applies to private documents submitted in connection with non-dispositive motions, since
4     such motions are often unrelated or only tangentially related to the merits of the
5     underlying claims. Kamakana, 447 F.3d at 1179–80. Federal Rule of Civil Procedure
6     26(c)’s good cause standard applies to documents submitted in connection with non-
7     dispositive motions. Pintos, 605 F.3d at 678; In re Midland Nat. Life Ins. Co. Annuity
8     Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012) (“[A] particularized showing
9     of ‘good cause’ under Federal Rule of Civil Procedure 26(c) is sufficient to preserve the
10    secrecy of sealed discovery documents attached to non-dispositive motions.”); see also
11    Fed. R. Civ. P. 26(c) (“The court may, for good cause, issue an order to protect a party or
12    person from annoyance, embarrassment, oppression, or undue burden or expense[.]”).
13                3. Plaintiff Has Not Met the Good Cause Standard
14          Plaintiff sought to seal documents attached to his written Response in advance of
15    the Court’s hearing to show cause. (ECF Nos. 132, 138.) Thus, because Plaintiff’s
16    Response pertains to a non-dispositive request or filing, the Court applies Rule 26(c)’s
17    “good cause” standard to Plaintiff’s motion to seal.
18          Even under this less exacting standard, Plaintiff failed to show good cause to
19    protect the information contained within his Response from being disclosed. It is well-
20    established that “broad allegations of harm, unsubstantiated by specific examples or
21    articulated reasoning, do not satisfy the Rule 26(c) test.” Beckman Ind., Inc. v. Int’l Ins.
22    Co., 966 F.2d 470, 476 (9th Cir. 1992); see also Foltz v. State Farm Mut. Auto. Ins. Co.,
23    331 F.3d 1122, 1130 (9th Cir. 2003) (affirming that a plaintiff must explain with
24    specificity why sealing is appropriate to satisfy Rule 26(c)). Here, as noted by the
25    Magistrate Judge, Plaintiff’s “one-sentence Motion states only that the Response
26    ‘contains highly personal and confidential information.’” (ECF No. 144 at 3 (citing ECF
27    No. 138).) As such, Plaintiff failed to make a particularized showing that public
28    disclosure would result in “annoyance, embarrassment, oppression, or undue burden or

                                                    6
                                                                                  19-cv-00390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3324 Page 7 of 8



1     expense[.]” Fed. R. Civ. P. 26(c). Plaintiff, moreover, later conceded as much in asserting
2     that the Magistrate Judge should have inferred good cause from the Response itself. (See
3     ECF No. 142 at 2) (alleging “[t]he good cause grounds are abundantly clear to the Court
4     in the lodged 85-page written response, not in the motion to seal.”) (emphasis added).
5           Plaintiff also argues that “[a]ny fair reading of the sealed Response, which includes
6     exhibits containing Plaintiff’s private health information, demonstrates that granting the
7     Motion to Seal is warranted.” (ECF No. 146 at 4.) Plaintiff, it seems, sought to seal the
8     Response for fear that “showing Edith Sundby the subject exhibits, without redaction, or
9     framing any question in a manner that the same personal information might be revealed,
10    would unnecessarily and unjustifiably cause her anguish, threaten her health, and burden
11    the marriage relationship.” (ECF No. 158 at 3) (citation omitted).
12          However, “objections to a Magistrate Judge’s order are not the place for a party to
13    make a new argument and raise facts not addressed in his original brief.” Jones v.
14    Sweeney, No. 1:04-CV-6214-AWI, 2008 WL 3892111, at *2 (E.D. Cal. Aug. 21, 2008)
15    (citing Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001)). Whatever the
16    merits of Plaintiff’s argument, the Court will not entertain them now because it was not
17    put before the Magistrate Judge in the motion to seal. See Chappell v. Dickerson, No.
18    1:96-CV-5576-AWI, 2007 WL 1725683 at *2 (E.D. Cal. Jun. 14, 2007) (quotation
19    omitted) (“[A]llowing parties to litigate fully their case before the magistrate and, if
20    unsuccessful, to change their strategy and present a different theory to the district court
21    would frustrate the purpose of the Magistrates Act.”) The Magistrate Judge was not
22    required to look to the Response and glean from it the reasons why it may or may not
23    require sealing; that is precisely the purpose of a motion to seal and the burden on a
24    motion to seal falls squarely on the movant. Kamakana, 447 F.3d at 1176.
25          Accordingly, the Court finds that the Magistrate Judge did not err in denying
26    Plaintiff’s motion to seal. Rather, upon reading Plaintiff’s one sentence motion, the Court
27    concurs with the Magistrate Judge in finding that the motion “does not set forth any of
28

                                                    7
                                                                                 19-cv-00390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 176 Filed 07/16/20 PageID.3325 Page 8 of 8



1     the grounds on which he claims to be entitled to withhold his entire Response and the
2     accompanying declarations from the public record in this case.” (ECF No. 144 at 3.)
3               C. Failure to File Redacted Version
4           Lastly, Plaintiff also contests the Magistrate Judge’s order that Plaintiff file a
5     redacted version of the Response and accompanying declaration “that only redacts the
6     text of the emails at issue and any specific reference to the text.” (ECF No. 144 at 3; ECF
7     No. 146 at 4.) Plaintiff argues that, “[p]ending a ruling on this Objection, Plaintiff cannot
8     know the need to file a redacted version of the Report.” (ECF No. 146 at 4.)
9           A court may deny a party’s motion to seal an entire document where a redacted
10    version could be publicly filed instead. See Zeitlin v. Bank of Am., N.A., No. 2:18-cv-
11    01919-RFB, 2020 WL 3073344 (D. Nev. Jun. 10, 2020) (finding that “a redacted copy of
12    the Motion should be filed instead of keeping the entire Motion sealed as the good cause
13    standard does not require the entire Motion to be sealed”); Hunt v. Cont’l Co., No. 13–
14    cv–05966–HSG, 2015 WL 5355398, at *2 (N.D. Cal. Sep. 12, 2015) (“Rather than seal
15    this information, the Court directs Plaintiff to publicly file redacted versions of these
16    exhibits in accordance with Federal Rule of Civil Procedure 5.2(a). Because the
17    redactions will eliminate the need for sealing, the Court DENIES the motion to seal . . .”)
18    (emphasis added).
19          Accordingly, the Magistrate Judge’s Order that Plaintiff immediately file a
20    redacted version of the Response was not clearly erroneous or contrary to law.
21 IV.      Conclusion
22          For the foregoing reasons, the Court DENIES Plaintiff’s Objection.
23          IT IS SO ORDERED.
24          Dated: July 16, 2020
25
26
27
28

                                                    8
                                                                                  19-cv-00390-GPC-AHG
